The defendants in error here, against whom a judgment for $50.00 was rendered in the trial court, could have taken a writ of error to such judgment against them.
The sale of the $23,000.00 collateral note to one of its makers for $5,000.00 under the circumstances shown, was a violation of the rights of the plaintiff in error, the owner of the collateral note, and there is no sufficient showing that plaintiff in error waived, abandoned or forfeited his rights in the premises. The record does not sustain a judgment for only $50.00 in favor of the plaintiff in error and he had a right to a review by writ of error.
Rehearing denied.
TERRELL, C. J. AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J. concur. *Page 23